Exhibit 99.1 OMNI HOME HEALTH HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 and 2011 OMNI HOME HEALTH HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 and 2011 CONTENTS INDEPENDENT AUDITOR'S REPORT 1 CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS 5 CONSOLIDATED STATEMENTS OF STOCKHOLDER’SDEFICIT 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8 INDEPENDENT AUDITOR'S REPORT Board of Directors Omni Home Health Holdings, Inc. and Subsidiaries Madison, Tennessee Report on the Financial Statements We have audited the accompanying consolidated financial statements of Omni Home Health Holdings, Inc. and Subsidiaries, which comprise the consolidated balance sheets as of December 31, 2012 and 2011, and the related consolidated statements of operations, comprehensive loss, stockholder’s deficit, and cash flows for the years then ended, and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. (Continued) 1. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Omni Home Health Holdings, Inc. and Subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter As discussed in Note 18 to the consolidated financial statements, the Company was sold effective December 6, 2013. /s/ Crowe Horwath LLP Chicago, Illinois February 12, 2014 2. OMNI HOME HEALTH HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2012 and 2011 ASSETS Current assets Cash $ $ Patients accounts receivable, net Income tax receivable Deferred income taxes Prepaid expenses and other current assets Assets of discontinued operations - Total current assets Property, plant and equipment, net Note receivable Debt issuance costs - Non-compete agreements Goodwill Licenses Tradenames Other assets Total assets $ $ LIABILITIES AND STOCKHOLDER’S DEFICIT Current liabilities Current maturities of long-term debt $ $ Line of credit Accounts payable Accrued wages and benefits Accrued interest and credit agreement fees Accrued expenses and other liabilities Due to sellers Deferred revenue Liabilities of discontinued operations - Total current liabilities Interest rate swap liability Deferred income taxes Total liabilities Stockholder’s deficit Common stock, no par value; 100 shares authorized; 10 shares issued and outstanding - - Additional paid in capital Retained deficit ) ) Accumulated other comprehensive loss ) ) Total stockholder’s deficit ) ) Noncontrolling interests ) Total liabilities and stockholder’s deficit $ $ See accompanying notes to consolidated financial statements. . OMNI HOME HEALTH HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Years ended December 31, 2012 and 2011 Net patient service revenue $ $ Expenses Cost of revenue Operating expense Intangibles impairment - Restructuring expense Credit agreement default fees and expenses - Transaction costs Loss before other expense and income taxes ) ) Other expense Interest expense Other expense Loss from continuing operations before income taxes ) ) Provision for income taxes ) Loss from continuing operations ) ) Loss from discontinued operations, net of tax ) ) Gain from sale of discontinued operation, net of tax - ) ) Net loss ) ) Less net loss attributable to noncontrolling interests in subsidiaries ) ) Net loss attributable to OMNI Home Health Holdings, Inc. and its controlling interests in subsidiaries $ ) $ ) See accompanying notes to consolidated financial statements. . OMNI HOME HEALTH HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS Years ended December 31, 2012 and 2011 Consolidated net loss before noncontrolling interests $ ) $ ) Less net loss attributable to noncontrolling interests in subsidiaries ) ) Net loss attributable to OMNI Home Health Holdings, Inc. and its controlling interests in subsidiaries ) ) Other comprehensive income (loss) Change in fair value of interest rate swaps ) Comprehensive loss attributable to OMNI Home Health Holdings, Inc. and its controlling interests in subsidiaries $ ) $ ) See accompanying notes to consolidated financial statements. . OMNI HOME HEALTH HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDER’S DEFICIT Years ended December 31, 2012 and 2011 Accumulated Total Additional Retained Other Noncontrolling Stockholder’s Common Paid in Member’s Earnings Comprehensive Interests in Equity Stock Capital Equity (Deficit) Loss Subsidiaries (Deficit) Balances, January 1, 2011 $
